

EXHIBIT 10.1
 
DIRECTOR’S INDEMNIFICATION AGREEMENT


This Director’s Indemnification Agreement (“Agreement”) is made as of April 3,
2008 (the “Effective Date”) by and between the Federal Agricultural Mortgage
Corporation, a corporation established as a federally chartered instrumentality
of the United States (the “Company”), and ______________ who serves as a
Director of the Company (“Indemnitee”).


RECITALS


WHEREAS, highly competent persons have become more reluctant to serve
corporations as Directors unless they are provided with adequate protection
through insurance and/or indemnification against the risks of claims being
asserted against them arising out of their service to and activities on behalf
of such corporations; and


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company’s investors and that the Company should act
to assure such persons that there will be increased certainty of such protection
in the future; and


WHEREAS, the Board has determined that, in order to help attract and retain
qualified individuals as Directors, the best interests of the Company and its
investors will be served by attempting to maintain, on an ongoing basis, at the
Company’s sole expense, insurance to protect persons serving the Company and its
subsidiaries as directors and in other capacities from certain
liabilities.  Although the furnishing of such insurance has been a customary and
widespread practice among United States-based corporations and other business
enterprises for many years, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors, in
service to corporations or business enterprises are being increasingly subjected
to expensive and time-consuming litigation; and


WHEREAS, the Board has determined that, in order to help attract and retain
qualified individuals as directors and in other capacities, the best interests
of the Company and its investors will be served by assuring such individuals
that the Company will indemnify them to the maximum extent permitted by law; and


WHEREAS, the Amended By-Laws of the Company (the “By-Laws”) require
indemnification of the officers and directors of the Company, and Indemnitee may
also be entitled to indemnification pursuant to applicable law in the District
of Columbia (“DC Law”); and


WHEREAS, the By-Laws expressly provide that the indemnification provisions set
forth therein are not exclusive, and thereby contemplate that contracts may be
entered into between the Company and members of the Board with respect to
indemnification and the advancement of defense costs; and


WHEREAS, it therefore is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance defense costs on
behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified; and


WHEREAS, this Agreement is a supplement to and in furtherance of the By-Laws and
any resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor shall it be deemed to diminish or abrogate any rights of
Indemnitee thereunder; and


WHEREAS, the Board recognizes that the Indemnitee does not regard the protection
available under the By-Laws and insurance program as adequate in the present
circumstances, and may not be willing to serve or continue to serve as a
director and/or in such other capacity as the Company may request without
adequate protection, and the Company desires Indemnitee to serve in such
capacity; and


WHEREAS, Indemnitee is willing to serve, and continue to serve, as a member of
the Board of Directors (and any committee thereof) of the Company, on the
condition that he or she be indemnified as provided for herein.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


1.           Services to the Company.  Indemnitee will serve or continue to
serve as a Director of the Company for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his or her resignation.  This Agreement
shall not serve as a binding commitment on the part of Indemnitee to continue to
serve in such capacity, or on the part of the Company to cause him to be
nominated to successive terms as a Director or to not otherwise be removed for
cause as permitted under law.


2.           Definitions.  As used in this Agreement:


(a)           A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:


(i)           Any Person (excluding any employee benefit plan of the Company or
any subsidiary of the Company) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s outstanding securities then
entitled ordinarily to vote for the election of Directors; or
 
(ii)           During any period of two (2) consecutive years commencing on or
after the Effective Date, the individuals who at the beginning of such period
constitute the Board or any individuals who would be Continuing Directors (as
defined below) cease for any reason to constitute at least a majority thereof;
or


(iii)           The Board shall approve a sale of all or substantially all of
the assets of the Company; or


(iv)           The Board shall approve any merger, consolidation, or like
business combination or reorganization of the Company, the consummation of which
would result in the occurrence of any event described in clause (i) or (ii),
above.


(b)           “Continuing Directors” shall mean the directors of the Company in
office on the Effective Date and any successor to any such director and any
additional director who after the Effective Date (i) was nominated or selected
by a majority of the Continuing Directors in office at the time of his or her
nomination or selection and (ii) who is not an “affiliate” or “associate” (as
defined in Regulation 12B promulgated under the Exchange Act) of any person who
is the beneficial owner, directly or indirectly, of securities representing ten
percent (10%) or more of the combined voting power of the Company’s outstanding
securities then entitled ordinarily to vote for the election of directors.


(c)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


(d)           “Person” shall have the meaning set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the
Company and (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a subsidiary of the Company.


(e)           “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 issued under the Exchange Act; provided, however, that Beneficial
Owner shall exclude any Person becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.


(f)           “Corporate Status” shall describe the status of a person who is or
was a director, officer, trustee, partner, member, fiduciary, employee or agent
of the Company or of any other Enterprise (as defined below), which such person
is or was serving at the request of the Company.


(g)           “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding (as defined below) in respect of
which indemnification is sought by Indemnitee.

(h)           “Enterprise” shall mean any corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, trustee, administrator, partner, member, fiduciary,
employee or agent.


(i)           “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts and accountants,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types and amounts customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding (as
defined below).  Expenses also shall include costs incurred in connection with
any appeal resulting from any Proceeding (as defined below), including, without
limitation, the premium, security for, and other costs relating to any bond,
supersedeas bond, or other appeal bond or its equivalent.  Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.


 
 

--------------------------------------------------------------------------------

 
(j)           References to “fines” shall include any excise tax assessed on a
person with respect to any employee benefit plan pursuant to applicable law.


(k)           References to “serving at the request of the Company” shall
include any service provided at the request of the Company as a director,
officer, trustee, administrator, partner, member, fiduciary, employee or agent
of the Company which imposes duties on, or involves services by, such director,
officer, trustee, administrator, partner, member, fiduciary, employee or agent
with respect to an employee benefit plan, its participants or beneficiaries.


(l)           Any action taken or omitted to be taken by a person for a purpose
which he or she reasonably believed to be in the interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have been taken
in “good faith” and for a purpose which is “not opposed to the best interests of
the Company”, as such terms are referred to in this Agreement and may be used in
DC Law.


(m)           The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, including any related appeal, in which Indemnitee was, is or will be
involved as a party or witness or otherwise by reason of the fact that
Indemnitee is or was a director, officer, trustee, administrator, partner,
member, fiduciary, employee or agent of the Company, by reason of any action
taken or not taken by him or her while acting as director, officer, trustee,
administrator, partner, member, fiduciary, employee or agent of the Company, or
by reason of the fact that he or she is or was serving at the request of the
Company as a director, officer, trustee, administrator, partner, member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.


(n)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.


3.           Indemnity in Third-Party Proceedings.  The Company shall indemnify
and hold harmless Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is made, or is threatened to be made, a party to or a participant
in (as a witness or otherwise) any Proceeding, other than a Proceeding by or in
the right of the Company to procure a judgment in its favor.  Pursuant to this
Section 3, Indemnitee shall be indemnified and held harmless against all
judgments, fines, penalties, amounts paid in settlement (if such settlement is
approved in writing in advance by the Company, which approval shall not be
unreasonably withheld) (including, without limitation, all interest, assessments
and other charges paid or payable in connection with or in respect of any of the
foregoing) (collectively, “Losses”) and Expenses actually and reasonably
incurred by Indemnitee or on his or her behalf in connection with such
Proceeding or any action, discovery event, claim, issue or matter therein or
related thereto, if Indemnitee acted in good faith, for a purpose which he or
she reasonably believed to be in or not opposed to the best interests of the
Company and, in the case of a criminal Proceeding, in addition, had no
reasonable cause to believe that his or her conduct was unlawful.


4.           Indemnity in Proceedings by or in the Right of the Company.  The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is made, or is threatened to be made, a party to or a
participant in (as a witness or otherwise) any Proceeding by or in the right of
the Company to procure a judgment in its favor.  Pursuant to this Section 4,
Indemnitee shall be indemnified and held harmless against all Expenses actually
and reasonably incurred by him or her or on his or her behalf in connection with
the defense or settlement of such Proceeding or any action, discovery event,
claim, issue or matter therein or related thereto, if Indemnitee acted in good
faith, for a purpose which he or she reasonably believed to be in or not opposed
to the best interests of the Company.  No indemnification, however, shall be
made under this Section 4 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged to be liable to the Company, unless and only
to the extent that the court in which the Proceeding was brought or, if no
Proceeding was brought in a court, any court of competent jurisdiction,
determines upon application that, in view of all the circumstances of the case,
Indemnitee fairly and reasonably is entitled to indemnification for such portion
of the Expenses as the court deems proper.


5.           Indemnification for Expenses Where Indemnitee is Wholly or Partly
Successful.  Notwithstanding and in addition to any other provisions of this
Agreement, to the extent that Indemnitee is a party to a Proceeding and is
successful, on the merits or otherwise, in the defense of any claim, issue or
matter therein, the Company shall indemnify and hold harmless Indemnitee against
all Expenses actually and reasonably incurred by him or her or on his or her
behalf in connection with such successful defense if Indemnitee acted in good
faith, for a purpose which he or she reasonably believed to be in or not opposed
to the best interests of the Company.  For the avoidance of doubt, if Indemnitee
is not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or her or on his or her behalf in connection with
each successfully resolved claim, issue or matter.  For purposes of this Section
5 and, without limitation, the termination of any claim, issue or matter in such
a Proceeding by withdrawal or dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.


6.           Indemnification for Expenses of a Witness.  Notwithstanding and in
addition to any other provision of this Agreement, to the extent that Indemnitee
is, by reason of his or her Corporate Status, a witness in or otherwise incurs
Expenses in connection with any Proceeding to which Indemnitee is not a party,
he or she shall be indemnified and held harmless by the Company against all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection therewith.


7.           Additional Indemnification.


(a)           Notwithstanding any limitation in Sections 3, 4, or 5 hereof or
other applicable statutory provision, the Company shall indemnify Indemnitee to
the fullest extent permitted by law if Indemnitee is made, or is threatened to
be made, a party to any Proceeding (including a Proceeding by or in the right of
the Company to procure a judgment in its favor) against all Losses and Expenses
actually and reasonably incurred by Indemnitee in connection with the
Proceeding.  No indemnification shall be made under this Section 7(a) on account
of Indemnitee’s conduct which constitutes a breach of Indemnitee’s duty of
loyalty to the Company or its investors or is an act or omission not in good
faith or which involves intentional misconduct or a knowing violation of the
law.


(b)           For purposes of Sections 7(a), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:
 
i.           to the fullest extent authorized or permitted by the
then-applicable provisions of DC Law or other applicable statutory provision,
that authorize or contemplate indemnification by agreement, or the corresponding
provision of any amendment to or replacement of DC Law or other applicable
statutory provision, and


ii.           to the fullest extent authorized or permitted by any amendments to
or replacements of DC Law or other applicable statutory provision, adopted after
the date of this Agreement that increase the extent to which a corporation
limited liability company or partnership, as applicable may indemnify its
officers, directors or persons holding similar fiduciary responsibilities.


(c)           Indemnitee shall be entitled to the prompt payment of all Expenses
reasonably incurred in enforcing successfully (fully or partially) this
Agreement.


8.           Exclusions.  Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:


(a)           for which payment actually has been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount actually received under such insurance
policy or other indemnity provision; or


(b)               for an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company or any
subsidiary of the Company within the meaning of Section 16(b) of the Exchange
Act, as amended, or similar provisions of state blue sky law, state statutory
law or common law; or


(c)           prior to a Change in Control, in connection with any Proceeding
(or any part of any Proceeding) initiated by Indemnitee, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company (other than any Proceeding referred to in Sections 13(d) or (e) below or
any other Proceeding commenced to recover any Expenses referred to in Section
7(c) above) or its directors, officers, employees or other indemnitees, unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or


(d)           if the funds at issue were paid pursuant to a settlement approved
by a court and indemnification would be inconsistent with any condition with
respect to indemnification expressly imposed by the court in approving the
settlement; or


(e)           that would constitute an “indemnification payment” as defined in
12 U.S.C. Sec.2277a-10b(2) and is prohibited by 12 U.S.C. Sec.2277a-10b(e).

 
 
 

--------------------------------------------------------------------------------

 
 
9.           Advances of Expenses; Defense of Claim.


(a)           Notwithstanding any provision of this Agreement to the contrary,
the Indemnitee shall be entitled to advances of Expenses incurred by him or her
or on his or her behalf in connection with a Proceeding that Indemnitee claims
is covered by Sections 3 and 4 hereof, prior to a final determination of
eligibility for indemnification and prior to the final disposition of the
Proceeding, upon the execution and delivery to the Company of an undertaking by
or on behalf of the Indemnitee providing that the Indemnitee will repay such
advances to the extent that it ultimately is determined that Indemnitee is not
entitled to be indemnified by the Company.  This Section 9(a) shall not apply to
any claim made by Indemnitee for which indemnity is excluded pursuant to Section
8.


(b)           The Company shall advance pursuant to Section 9(a) the Expenses
incurred by Indemnitee in connection with any Proceeding within thirty (30) days
after the receipt by the Company of a written statement or statements requesting
such advances from time to time, whether prior to or after final disposition of
any Proceeding.  Advances shall be unsecured and interest free.  Advances shall
be made without regard to Indemnitee’s ability to repay such advances.  Advances
shall include any and all reasonable Expenses incurred pursuing an action to
enforce such right to receive advances.


(c)           The Company will be entitled to participate in the Proceeding at
its own expense.


(d)           The Company shall not settle any action, claim or Proceeding (in
whole or in part) which would impose any Expense, judgment, fine, penalty or
limitation on the Indemnitee without the Indemnitee’s prior written consent,
which consent shall not be unreasonably withheld.


10.           Procedure for Notification and Application for Indemnification.


(a)           Within sixty (60) days after the actual receipt by Indemnitee of
notice that he or she is a party to or is requested to be a participant in (as a
witness or otherwise) any Proceeding, Indemnitee shall submit to the Company a
written notice identifying the Proceeding.  The failure by the Indemnitee to
notify the Company within such 60-day period will not relieve the Company from
any liability which it may have to Indemnitee (i) otherwise than under this
Agreement, and (ii) under this Agreement, provided that if the Company can
establish that such failure to notify the Company in a timely manner resulted in
actual prejudice to the Company, then the Company will be relieved from
liability under this Agreement only to the extent of such actual prejudice.


(b)           Indemnitee shall at the time of giving such notice pursuant to
Section 10(a) or thereafter deliver to the Company a written application for
indemnification.  Such application may be delivered at such time as Indemnitee
deems appropriate in his or her sole discretion.  Following delivery of such a
written application for indemnification by Indemnitee, the Indemnitee’s
entitlement to indemnification shall be determined promptly according to Section
11(a) of this Agreement and the outcome of such determination shall be reported
to Indemnitee in writing within forty-five (45) days of the submission of such
application.


11.           Procedure Upon Application for Indemnification.


(a)           Upon written application by Indemnitee for indemnification
pursuant to Section 10(b) or written statement by Indemnitee for advances of
Expenses pursuant to Section 9(b), a determination with respect to Indemnitee’s
entitlement thereto pursuant to the mandatory terms of this Agreement, pursuant
to statute, or pursuant to other sources of right to indemnity, and pursuant to
Section 12 of this Agreement shall be made in the specific case: (i) by a
majority vote of the Disinterested Directors, whether or not such directors
otherwise would constitute a quorum of the Board; (ii) by a committee of
Disinterested Directors designated by a majority vote of such directors, whether
or not such directors would otherwise constitute a quorum of the Board, (iii) if
there are no Disinterested Directors or if so requested by (x) the Indemnitee in
his or her sole discretion or (y) the Disinterested Directors, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee or (iv) by the stockholders of the Company.  Indemnitee shall
reasonably cooperate with the person, persons or entity making the determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination.  Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby jointly and severally indemnify and
agree to hold Indemnitee harmless from any such costs and expenses.


(b)           If it is determined that Indemnitee is entitled to indemnification
requested by the Indemnitee in a written application submitted to the Company
pursuant to Section 10(b), payment to Indemnitee shall be made within ten (10)
days after such determination.  All advances of Expenses requested in a written
statement by Indemnitee pursuant to Section 9(b) prior to a final determination
of eligibility for indemnification shall be paid in accordance with Section 9.


(c)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 11(a) hereof, the
Independent Counsel shall be selected as provided in this Section 11(c).  If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising him or her of the identity of the Independent Counsel so selected.  If
a Change in Control shall have occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.  In either event, Indemnitee or the
Company, as the case may be, may, within ten (10) days after such written notice
of selection shall have been received, deliver to the Company or to Indemnitee,
as the case may be, a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If a
written objection is made and substantiated, the Independent Counsel so selected
may not serve as Independent Counsel unless and until such objection is
withdrawn or a court of competent jurisdiction has determined that such
objection is without merit.


(d)           If, within twenty (20) days after submission by Indemnitee of a
written request for indemnification pursuant to Section 9(b) or 10(b) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof.


(e)           The Company shall pay the reasonable fees and expenses of the
Independent Counsel and to fully indemnify such Independent Counsel against any
and all Expenses, claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.


(f)           Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 13(a) of this Agreement, any Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).


12.           Presumptions and Effect of Certain Proceedings.


(a)           Presumption in Favor of Indemnitee.  In making a determination
with respect to entitlement to indemnification hereunder, the person or persons
or entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted an application
for indemnification in accordance with Section 10(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption.

(b)           No Presumption Against Indemnitee.  Neither the failure of the
Company (including by its Directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
nor an actual determination by the Company (including by its Directors or
Independent Counsel) that Indemnitee has not met the applicable standard of
conduct for indemnification shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.


(c)           Sixty Day Period for Determination.  If the person, persons or
entity empowered or selected under Section 11 of this Agreement to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within sixty (60) days after receipt by the Company of an
application therefor, a determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the application for indemnification,
or (ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.


(d)           No Presumption from Termination of a Proceeding.  The termination
of any Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and for a
purpose which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.


 
 

--------------------------------------------------------------------------------

 
(e)           Reliance as Safe Harbor.  For purposes of any determination of
good faith, Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action or failure to act is based on the records or books of
account of the Company or any Enterprise other than the Company, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company or any Enterprise other than the Company in the course of their
duties, or on the advice of legal counsel for the Company or any Enterprise
other than the Company or on information or records given or reports made to the
Company or any Enterprise other than the Company by an independent certified
public accountant or by an appraiser or other expert selected by the Company or
any Enterprise other than the Company, except if the Indemnitee knew or had
reason to know that such records or books of account of the Company, information
supplied by the officers of the Company, advice of legal counsel or information
or records given or reports made by an independent certified public accountant
or by an appraiser or other expert were materially false or materially
inaccurate.  The provisions of this Section 12(e) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met any applicable standard of conduct.


(f)           Actions of Others.  The knowledge and/or actions, or failure to
act, of any other director, officer, trustee, administrator, partner, member,
fiduciary, employee or agent of the Company or any Enterprise other than the
Company shall not be imputed to Indemnitee for purposes of determining the right
to indemnification under this Agreement.
 
13.           Remedies of Indemnitee.


(a)           Adjudication/Arbitration.  In the event that (i) a determination
is made pursuant to Section 11 of this Agreement that Indemnitee is not entitled
to indemnification under this Agreement, (ii) advancement of Expenses is not
timely made pursuant to Section 9 of this Agreement, (iii) subject to Section
12(c), no determination of entitlement to indemnification shall have been made
pursuant to Section 11(a) of this Agreement within 60 days after receipt by the
Company of the application for indemnification, or (iv) payment of
indemnification is not made pursuant to Sections 3, 4, 5, 6, 7 and 11(b) of this
Agreement within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification, or after receipt by the Company of a
written request for any additional monies owed with respect to a Proceeding as
to which it already has been determined that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by a court of
his or her entitlement to such indemnification or advancement of
Expenses.  Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association.  The Company shall
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.


(b)           Indemnitee Not Prejudiced by Prior Adverse Determination.  In the
event that a determination shall have been made pursuant to Section 11(a) of
this Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 13 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits, and
Indemnitee shall not be prejudiced by reason of the prior adverse
determination.  In any judicial proceeding or arbitration commenced pursuant to
this Section 13, the Company shall have the burden of proving Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.


(c)           Company Bound by Prior Determination.  If a determination shall
have been made pursuant to Section 11(a) of this Agreement that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding or arbitration commenced pursuant to this Section 13,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the application for indemnification, or (ii) a
prohibition of such indemnification under applicable law.


(d)           Expenses.  In the event that Indemnitee, pursuant to this
Section 13, seeks a judicial adjudication of or an award in arbitration to
enforce his or her rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be jointly and severally indemnified by the Company against, any and all
Expenses actually and reasonably incurred by him or her in such judicial
adjudication or arbitration if it shall be determined in such judicial
adjudication or arbitration that Indemnitee is entitled to receive all or part
of the indemnification or advancement of Expenses sought which the Company had
disputed prior to the commencement of the judicial proceeding or arbitration.


(e)           Advances of Expenses.  If requested by Indemnitee, the Company
shall (within ten (10) days after receipt by the Company of a written request
therefore) advance to Indemnitee the Expenses which are incurred by Indemnitee
in connection with any judicial proceeding or arbitration brought by Indemnitee
for indemnification or advance of Expenses from the Company under this Agreement
or under any directors’ and officers’ liability insurance policies maintained by
the Company, if the Indemnitee has submitted an undertaking to repay such
Expenses if Indemnitee ultimately is determined to not be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.  The Indemnitee’s financial ability to repay any such advances shall not be
a basis for the Company to decline to make such advances.


(f)           Precluded Assertions by the Company.  The Company shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 13 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.


14.           Non-exclusivity; Survival of Rights; Insurance; Subrogation.


(a)           Rights of Indemnitee Not Exclusive.  The rights of indemnification
and to receive advancement of Expenses as provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, or the By-Laws, any agreement, vote of investors
or a resolution of directors, members, partners, or otherwise.  No right or
remedy herein conferred by this Agreement is intended to be exclusive of any
other right or remedy, and every other right and remedy shall be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent or
subsequent assertion or employment of any other right or remedy.

(b)           Survival of Rights.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal.


(c)           Change of Law.  To the extent that a change in applicable DC Law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the By-Laws, or
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy and be conferred by this Agreement the greater benefits so afforded by
such change.


(d)           Insurance.  To the extent that the Company maintains an insurance
policy or policies providing liability insurance for directors, officers,
trustees, administrators partners, members, fiduciaries, employees, or agents of
the Company or of any other Enterprise which such person serves at the request
of the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, trustee, partner, member, fiduciary, officer,
employee or agent under such policy or policies.  If, at the time the Company
receives notice from any source of a Proceeding as to which Indemnitee is a
party or a participant (as a witness or otherwise) the Company has director and
officer liability insurance in effect that covers Indemnitee, the Company shall
give prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.


(e)           Subrogation.  In the event of any payment under this Agreement,
the Company, shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.


(f)           Other Payments.  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable (or for which
advancement is provided hereunder) if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.


(g)           Other Indemnification.  The Company’s obligation to indemnify or
advance Expenses hereunder to Indemnitee who is or was serving at the request of
the Company as a director, officer, trustee, administrator partner, member,
fiduciary, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
expenses from such Enterprise.

 
15.           Duration of Agreement.  This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as any of the following: a director, officer, agent
or employee of the Company or as a director, officer, trustee, administrator
partner, member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
which Indemnitee served at the request of the Company; or (b) one (1) year after
the final termination of any Proceeding (including after the expiration of any
rights of appeal) then pending in respect of which Indemnitee is granted rights
of indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 13 of this Agreement (including any
rights of appeal of any Proceeding commenced pursuant to Section 13).  This
Agreement shall be binding upon the Company and its respective successors and
assigns and shall inure to the benefit of Indemnitee and his or her heirs,
executors and administrators.


 
 

--------------------------------------------------------------------------------

 
16.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
 
17.           Enforcement.


(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve, or to continue to serve, as a director, of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving or continuing to serve as a director agent of the Company.


(b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.


18.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by each of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.


19.           Successors and Binding Agreement.


(a)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) and
any acquiror of all or substantially all of the business or assets of the
Company by agreement in form and substance reasonably satisfactory to Indemnitee
and/or his or her counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform it if no such succession had taken place.


(b)           This Agreement will be binding upon and inure to the benefit of
the Company and any successor to the Company, including, without limitation, any
person acquiring directly or indirectly all or substantially all of the business
or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for purposes of this Agreement), but will not otherwise be assignable
or delegatable by the Company.


(c)           This Agreement will inure to the benefit of and be enforceable by
the Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, legatees and other successors.


(d)           This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign or delegate this Agreement
or any rights or obligations hereunder except as expressly provided in Sections
19(a), (b) and (c).  Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder will not be assignable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will, devise, a grantor’s trust instrument under
which the Indemnitee or his estate is the sole beneficiary, or by the laws of
descent and distribution, and, in the event of any attempted assignment or
transfer contrary to this Section 19(d), the Company will have no liability to
pay any amount so attempted to be assigned or transferred.


20.           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if: (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, on the date of such
receipt, or (ii) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed:


(a)           If to Indemnitee, at the address indicated on the signature page
of this Agreement, or such other address as Indemnitee subsequently shall
provide in writing to the Company.
 
(b)           If to the Company to:


Federal Agricultural Mortgage Corporation
1133 Twenty-First Street, N.W., Suite 600
Washington, DC 20036
Attention:  Chief Executive Officer


or to any other address as may have been furnished to Indemnitee in writing by
the Company.


21.           Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company, on the one hand,
and Indemnitee , on the other, as a result of the event(s) and/or transaction(s)
giving cause to such Proceeding; and/or (ii) the relative fault of the Company,
on the one hand (and its directors, officers, employees and agents) and
Indemnitee, on the other, in connection with such event(s) and/or
transaction(s).


22.           Applicable Law and Consent to Jurisdiction.  This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the District of Columbia, without
regard to its conflict of laws, principles or rules.  Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 13 of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Federal District Court of the District of Columbia
(the “DC Court”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the DC Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii)
irrevocably appoint, to the extent such party is not a resident of the District
of Columbia, CT Corporation, 1015 15th Street, NW, Washington, DC 20005 as its
agent in the District of Columbia as such party's agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the District of Columbia, (iv) waive any objection to the laying of venue of any
such action or proceeding in the DC Court, and (v) waive, and agree not to plead
or to make, any claim that any such action or proceeding brought in the DC Court
has been brought in an improper or inconvenient forum.

23.           Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.


24.           Miscellaneous.  Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.  The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.


[The remainder of this page is intentionally left blank.]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
 
FEDERAL AGRICULTURAL MORTGAGE  CORPORATION
 
INDEMNITEE
                 
By:                                                                                                                                             
   
 
                                                                                                                            
Name:
 
Name:
               
Address for Notices to Indemnitee:
         
____________________________
 
   
____________________________
 
   
____________________________
 
           




 
 

--------------------------------------------------------------------------------

 
